The second clause of the will directs the complainant, as executor, to take the charge and possession of the income of the testator's property until such time as he can derive from it sufficient moneys to pay the testator's funeral expenses, just debts, and the legacies bequeathed in the will. The will thus, in effect, constitutes the executor a trustee, and provides for the payment of the legacies out of the income of the estate. We are of the opinion, therefore, that the legatees are not entitled to maintain suits for the collection of the legacies against the executor, or to enforce the charge by bill against the estate, which would be their remedy except for the provision directing the payment of the legacies out of the income; Mathewson v.Arnold, 12 R.I. 145; or, at any rate, that they cannot maintain such a bill until it becomes apparent that the income of the property will not be sufficient in any reasonable time for the payment of the legacies. The only remedy to which they are entitled is a bill for an account, *Page 369 
if the executor unreasonably refuses to render them an account of the income.
An injunction restraining the prosecution of the suit at law against the executor in the District Court of the Sixth Judicial District is granted.